DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities:  The claims appears to lack a period at the end of it.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 13-17, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2016/0212425 A1) in view of Wang et al. (U S2015/0078432 A1), Yuan (US 2015/0040059 A1), Margulis (US 2007/0097130 A1), and Elkhazin (US 2014/0294072 A1).

Regarding Claims 1, 13, 16, and 23, Zhu discloses a computer-implemented method, system, and CRM performing a method of video coding comprising: obtaining temporal display content information of image data of at least one area of non-compressed frames of a frame [Zhu: ¶ [0079]: In the transformer/scaler/quantizer (530), for non-dictionary modes, a frequency transformer converts spatial domain video information into frequency domain (i. e. , spectral, transform) data.  For block-based video coding, the frequency transformer applies a discrete cosine transform ("DCT"), an integer approximation thereof, or another type of forward block transform to blocks of prediction residual data (or sample value data if the prediction (558) is null), producing blocks of frequency transform coefficients.  The encoder (500) may also be able to indicate that such transform step is skipped.  The scaler/quantizer scales and quantizes the transform coefficients.  For example, the quantizer applies non-uniform, scalar quantization to the frequency domain data with a step size that varies on a frame-by-frame basis, tile-by-tile basis, slice-by-slice basis, block-by-block basis or other basis.  The quantized transform coefficient data (532) is provided to the header formatter/entropy coder (590); “wherein at least one… or” may be read in the alternative requiring only one option].
Zhu may not explicitly disclose dirty, or scroll; obtaining pixel image data of the frames to separately encode the frame sequence; and encoding the pixel image data to display the frame sequence at a device remote from a device rendering the frame sequence, the encoding comprising determining a prediction mode of at least one portion of at least one frame of the frame sequence and determining the prediction mode based on, at least in part, the temporal display content information.
[Wang: ¶ [0063]: Continuing in reference to FIGS. 1a and 3a, entropy encoder 125 losslessly compresses symbols based on statistics as to the frequency of various symbols to be compressed; the symbols compressed includes not only data that is a direct reflection of the transformed quantized coefficients, but other data related to the current block, including indications of parameters relating to the block (such as the intra-prediction mode used in encoding the block) and/or flags that allow some zero-valued data to be "skipped" in the sense that multiple zero values are implied in the encoding process (and inferred in the decoding process), as will be explained later. 
 
[0064] The data based directly on the transformed quantized coefficients also involves this kind of skipping of zero-valued data.  In particular, at step 350 of FIG. 3a, the transformed quantized coefficients are level-run encoded due to the prevalence of zero-valued coefficients.  This involves generating level-run ordered pairs, each consisting of (a) a magnitude of a non-zero coefficient followed by (b) the number of consecutive zero-valued coefficients following that non-zero coefficient in the reverse scan ordering]; obtaining pixel image data of the frames to separately encode the frame sequence [Wang: FIG. 1].

However, Yuan discloses a computer-implemented method, system, and CRM performing a method of video coding comprising: obtaining temporal display content information of image data of at least one area of non-compressed frames of a frame sequence to be rendered, wherein each area is less than an entire frame, wherein the temporal display content information comprises one of at least three available rendering classifications of dirty, scroll, or skip, and wherein the rendering classification is generated to render an image regardless of whether or not the frame sequence is to be encoded [Yuan: ¶ [0047]: In block 706, in response to detecting a scrolling activity, the computing device 100 adds the starting frame, i.e., the frame being displayed on the display 112 at the time scrolling began, to the frame buffer 422.  In block 708, the scroll distance, SDIS, and scroll direction, SDIR, produced by the scroll distance calculator 410 and the scroll direction calculator 412 respectively, are provided to the frame generator 420.  In other embodiments described hereinabove in which the scroll distance calculator 410 is omitted, the scroll processing module 402 or the display processing module 404 may include a conversion block operable to produce the scroll distance, SDIS, as a function of the scroll speed, SSPD, and time.  In any case, the method 700 advances to block 710 in which the computing device 100 determines whether a new frame has been generated (i.e., whether the frame generator 420 has generated a new frame as a result of the detected scrolling operation/activity).  If no new frame is generated, the method 700 advances to block 714 in which the frame buffer 422 is processed as discussed in more detail below with regard to method 800 illustrated in FIG. 8.  However, if a new frame has been generated, the method 700 advances to block 712 in which the newly generated frame is added to the frame buffer 422.  The method 700 subsequently loops back to block 710 in which the generation of additional new frames is detected.  Additionally, the method 700 advances to block 714 in which the frame buffer 422 is processed.  In this way, the method 700 continues to add new frames to the frame buffer 422 contemporaneously with the processing of the frame buffer 422].
Yuan may not explicitly disclose encoding the pixel image data to display the frame sequence at a device remote from a device rendering the frame sequence, the encoding comprising determining a prediction mode of at least one portion of at least one frame of the frame sequence and determining the prediction mode based on, at least in part, the temporal display content information.
However, Margulis discloses a computer-implemented method, system, and CRM performing a method of video coding comprising: encoding the pixel image data to display the frame sequence at a device remote from a device rendering the frame sequence [Margulis: ¶ [0032]; ¶ [0019]; and FIG. 5, 6A].
Margulis may not explicitly disclose the encoding comprising determining a prediction mode of at least one portion of at least one frame of the frame sequence and determining the prediction mode based on, at least in part, the temporal display content information.
However, Elkhazin discloses a computer-implemented method, system, and CRM performing a method of video coding comprising: obtaining temporal display content information of image data of at least one area of non-compressed frames of a frame sequence to [Elkhazin: ¶ [0003]: In latency constrained environments, the additional buffering required by intra frames can be reduced through the process of intra-refresh.  Intra-refresh spatially divides the intra-frame into a set of regions, refreshes one region at a time over a series of frames, and restricts motion predictions for refreshed regions (e.g., clean regions) to prevent reconstructed pixels for the clean refreshed pixels to be predicted from pixels of a region yet to be refreshed (e.g., a dirty region).  For a series of N frames, the intra-refresh process may include dividing the visible area into L=N regions [1 .  . . L].  For the lth frame in the series, regions [1 .  . . l] are marked as clean regions and regions [l+1 .  . . L] are marked as dirty regions.  During the intra-refresh process, coding using an intra-mode may be forced for all clean region macroblocks where a best inter-mode refers to a dirty region.  The intra-refresh cycle may repeat periodically, similar to periodic intra-frames, such that after decoding a complete cycle of frames, a decoder can reconstruct the entire visual space thus eliminating the need for I-frames], and wherein the rendering classification is generated to render an image regardless of whether or not the frame sequence is to be encoded [Elkhazin: FIG. 2]; obtaining pixel image data of the frames to separately encode the frame sequence [Elkhazin: FIG. 2]; and the encoding comprising determining a prediction mode of at least one portion of at least one frame of the frame sequence and determining the prediction mode based on, at least in part, the temporal display content information [Elkhazin: ¶ [0032]: For example, for a current macroblock if the best mode prediction is an intra-mode prediction or the current macroblock is in a dirty region, then the best mode prediction received from the mode decision block 230 may be selected.  Further, the best mode prediction received from the mode decision block 230 may also be selected if the current macroblock is in a clean region and a best mode prediction is an inter-mode prediction with all predictions based on references from clean regions.  Based on the best mode prediction from the mode decision block 230 being selected, the intra-refresh block 280 may be configured to provide a motion prediction signal associated with the best mode prediction to the subtractor 204 and, in some examples, the control signal having a first value to the predictive distortion filter 290.  As explained above, based on the control signal having the first value, the predictive distortion filter 290 may be configured to provide the video signal to the subtractor 204. 
 
[0033] If the current macroblock is in a clean region and a best mode prediction is an inter-mode prediction with at least one prediction based on a reference from a dirty region, the intra-refresh block 280 may be configured to override the best mode prediction from the mode decision block 230, and select the best intra-mode prediction from the intra-mode prediction block 270.  Based on selection of the best intra-mode prediction from the intra-mode prediction block 270, the intra-refresh block 280 may be configured to provide a motion prediction signal to the subtractor 204 based on the best intra-mode prediction and, in some examples, the control signal having the second value to the predictive distortion filter 290.  As explained above, based on the control signal having the second value, the predictive distortion filter 290 may be configured to provide a filtered video signal to the subtractor 204].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video processing of Zhu with the processing of Wang, Yuan, and 
	
Regarding Claims 2 and 17, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claims 1 and 16, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses wherein the temporal display content information comprises information that the at least one portion has at least one among three available options of: dirty image data wherein the image data of the at least one portion is new image data of the frame relative to the image data on another frame in the frame sequence [Elkhazin: ¶ [0003]], static image data wherein the image data of the at least one portion is the same content and position on the frame relative to the image data on another frame in the frame sequence [Zhu: ¶ [0141]], and scrolled image data wherein the image data of the at least one portion has the same content but in a different position on the frame relative to the position of the image data on another frame in the frame sequence [Yuan: ¶ [0047]; [0056]-[0060]].

Regarding Claims 3 and 25, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claims 1 and 23, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses wherein the temporal display content information is provided to an encoder in the form of locations of [Elkhazin: ¶ [0031]] and without dividing the regions into blocks; and the method comprising locating blocks of the frames formed at the encoder at one of the regions [Elkhazin: ¶ [0031]].

Regarding Claims 4, 15, and 24, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claims 1, 13, and 23, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses comprising providing the temporal display content information in a block granularity that matches one or more prediction unit partition sizes available for encoding the video sequence [Zhu: ¶ [0047].

Regarding Claim 5, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses wherein the temporal display content information is provided to an encoder in a large block granularity [Wang: ¶ [0056]: Video source 101 comprises a sequence of frames, each corresponding to a different point in time.  It processes one frame or slice at a time.  Although but the bulk of the processing of one frame/slice is performed at a finer level of granularity; the frame/slice is partitioned into smaller blocks, and the processing in performed, in a loop, on a block-by-block basis.  The blocks may be coding units, macroblocks, or sub-blocks] and is treated as a dirty block when at least one sub-division block of the large block is considered a dirty block [Yuan: ¶ [0047]].

Regarding Claim 6, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses wherein the smallest block subdivision compatible with an encoder coding standard is the block granularity level of the temporal display content information [Margulis: ¶ [0064]: A more flexible system may also break the concept of the DVPL rectangle into more regular sized entities such as tiles.  There is trade-off in the efficiency of header information with arbitrary rectangle sizes versus potentially simpler headers using less flexible tile sizes though more screen data.  In one preferred embodiment, the tiles may be dynamically set to any multiple of the block size where the block size is the smallest entity for the data encoding algorithm.  The blocks may be oriented either to the source image or to fixed block positions of the screen.  The size of the tile would be included in the header information].
	
Regarding Claim 7, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses comprising dividing the frames into blocks to form a block granularity of the temporal display content information wherein individual blocks are assigned one of region classes forming the temporal display content information [Zhu: ¶ [0079]]; and providing the block granularity temporal display content information to an encoder so that the encoder can use the block granularity temporal display content information to determine sub-divisions of blocks as prediction unit partitions [Wang: ¶ [0056]: Video source 101 comprises a sequence of frames, each corresponding to a different point in time.  It processes one frame or slice at a time.  Although but the bulk of the processing of one frame/slice is performed at a finer level of granularity; the frame/slice is partitioned into smaller blocks, and the processing in performed, in a loop, on a block-by-block basis.  The blocks may be coding units, macroblocks, or sub-blocks].

Regarding Claim 8, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 7, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses comprising using encoder based prediction unit partitions rather than temporal display content information based partitions provided to or formed by the encoder for the same portion of the frame [Zhu: ¶ [0071]; and ¶ [0047]].

Regarding Claim 10, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 7, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses comprising aggregating blocks assigned with the same region class of the temporal display content information to form a metadata-based modified block arrangement to be used by the encoder instead of a prediction unit partitioning of the encoder formed without using the temporal display content information [Zhu: ¶ [0056]-[0059]].

Regarding Claim 14, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 13, and is/are analyzed as previously discussed with respect to that claim.
[Zhu: ¶ [0076]: For the transform coefficient level gradual updating techniques described herein, the encoder (500) can encode a frame using a subset of transform coefficients for blocks of the frame (e.g., where a coefficient cutoff marker is encoded to indicate which transform coefficients are encoded for the blocks).  Subsequent frames can encode other subsets of the transform coefficients for corresponding blocks (e.g., a next portion of the transform coefficients in an order according to a scan pattern)].
	
Regarding Claim 20, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 16, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses wherein the frames are divided into metadata blocks [Zhu: ¶ [0056]] and a region class of the temporal display content information is assigned to each block and is used to determine a prediction mode of the metadata block [Zhu: ¶ [0079]].
	
Regarding Claim 21, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 16, and is/are analyzed as previously discussed with respect to that claim.
[Zhu: FIG. 8], and wherein individual blocks of the frames are provided metadata to provide to an encoder [Zhu: ¶ [0056]], the metadata indicating a block size [Margulis: ¶ [0064]], a block position on the frame [Zhu: ¶ [0123]], a region class of the block comprising at least one of skip [Wang: ¶ [0063]; and Elkhazin: ¶ [0003]], scroll [Yuan: ¶ [0056]], and dirty [Zhu: ¶ [0079]; and Wang: ¶ [0063]], a scroll direction when the block is classified as scroll, and a scroll distance when the block is classified as scroll [Yuan: ¶ [0056]-[0060]].
	

Regarding Claims 22, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claims 16, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses wherein the at least one processor being arranged to operate by using encoder based prediction unit partitions rather than temporal display content information based partitions provided to or formed by the encoder for at least some of the portions of the frame [Zhu: ¶ [0056]-[0059]].

Claims 9, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Wang, Yuan, Margulis, and Elkhazin as applied to claims 7 and 16 above, and further in view of Chou et al. (US 2017/0094311 A1).

Regarding Claim 9, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 7, and is/are analyzed as previously discussed with respect to that claim.

However, Chou discloses comprising providing blocks with prediction unit partitions based on temporal display content information for inter-prediction, intra- prediction and/or prediction mode selection [Chou: ¶ [0074]: Based at least in part on the one or more luma prediction blocks, the motion estimation block 52 may determine candidate inter-frame prediction modes that can be used to encode a prediction unit.  As described above, an inter-frame prediction mode may include a motion vector and a reference index to indicate location (e.g., spatial position and temporal position) of a reference sample relative to a prediction unit.  More specifically, the reference index may indicate display order of a reference image frame corresponding with the reference sample relative to a current image frame corresponding with the prediction unit.  Additionally, the motion vector may indicate position of the reference sample in the reference image frame relative to position of the prediction unit in the current image frame].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing of Zhu in view of Wang, Yuan, Margulis, and Elkhazin with the image processing using temporal data of Chou in order to perform more accurately and improve quality.

Regarding Claim 12, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.

However, Chou discloses comprising coding a scroll block of the at least one portion as inter-prediction and a motion vector that is the distance and direction of a scroll offset, and without determining predictions for sub-divisions of the scroll block and without coding a residual for the scroll block [Chou: ¶ [0076]: After a reference sample that sufficiently matches the prediction unit is determined, the motion estimation block 52 may determine location of the reference sample relative to the prediction unit.  For example, the motion estimation block 52 may determine a reference index to indicate a reference image frame, which contains the reference sample, relative to a current image frame, which contains the prediction unit.  Additionally, the motion estimation block 52 may determine a motion vector to indicate position of the reference sample in the reference frame relative to position of the prediction unit in the current frame.  In some embodiments, the motion vector may be expressed as (mvX, mvY), where mvX is horizontal offset and mvY is a vertical offset between the prediction unit and the reference sample].
	
Regarding Claim 18, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 16, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhu in view of Wang, Yuan, Margulis, and Elkhazin discloses comprising an encoder [Zhu: ¶ [0056]].

However, Chou discloses wherein the frames are divided into metadata blocks and a region class of the temporal display content information is assigned to each block to use the metadata blocks to determine whether further subdivisions are needed for prediction unit partitioning by the encoder [Chou: ¶ [0091]: More specifically, the luma reconstruction block 62 may generate the luma component of reconstruct image data.  In some embodiments, the luma reconstruction block 62 may generate reconstructed luma image data by subtracting the luma prediction sample from luma of the source image data to determine a luma prediction residual.  The luma reconstruction block 62 may then divide the luma prediction residuals into luma transform blocks as determined by the mode decision block 58, perform a forward transform and quantization on each of the luma transform blocks, and perform an inverse transform and quantization on each of the luma transform blocks to determine a reconstructed luma prediction residual.  The luma reconstruction block 62 then add the reconstructed luma prediction residual to the luma prediction sample to determine reconstructed luma image data.  As described above, the reconstructed luma image data may then be fed back for use in other blocks in the main pipeline 48.  Additionally, the reconstructed luma image data may be output to the back-end-filter block 64].

Regarding Claim 19, Zhu in view of Wang, Yuan, Margulis, Elkhazin, and Chou disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhu in view of Wang, Yuan, Margulis, Elkhazin, and Chou discloses wherein region locations of the region classes are provided to the encoder regardless of metadata block positions on the frames, and are used to determine a prediction mode of blocks of the encode [Chou: ¶ [0091]].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Wang, Yuan, Margulis, and Elkhazin as applied to claim 1 above, and further in view of Park et al. (US 2013/0142447 A1).

Regarding Claim 11, Zhu in view of Wang, Yuan, Margulis, and Elkhazin disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Zhu in view of Wang, Yuan, Margulis, and Elkhazin may not explicitly disclose comprising coding a skip block of the at least one portion as skip without subdividing the block and without determining a prediction mode for sub-divisions of the block.
However, Park discloses comprising coding a skip block of the at least one portion as skip without subdividing the block and without determining a prediction mode for sub-divisions of the block [Park: ¶ [0043]: FIG. 6 is a reference diagram for explaining a relationship between a current block and a previous frame, which is used to determine a first skip prediction mode, according to an exemplary embodiment.  In FIG. 6, it is assumed that a current block encoded in a current frame 620 is a block BLK10 621.  When a search operation is performed in the first skip prediction mode, the representative value comparison unit 213 compares a representative value of a block 622 at the same position as the current block in a previous frame 610 with the current block 621.  In operation 511, when it is determined that the representative value of the current block 621 is the same as the representative value of the block 622 at the same position in the previous frame 610, the representative value comparison unit 213 determines a prediction mode of a current block in the first skip prediction mode and outputs the determination result to the entropy encoder 230, in operation 512.  Encoding information of a current block determined in the first skip prediction mode includes only information about the first skip prediction mode without any separate information.  When a decoding side receives a block that is encoded in the first skip prediction mode, a block of the same position of a previous frame may be copied to restore the block].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing Zhu in view of Wang, Yuan, Margulis, and Elkhazin with the image processing of Park in order to reduce unnecessary computational load, improving efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482